Name: Decision No 1/93 of the EEC-Turkey Association Council of 8 November 1993 amending Decision No 5/72 on methods of administrative cooperation for the implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement
 Type: Decision
 Subject Matter: European construction;  tariff policy;  Europe;  trade;  executive power and public service
 Date Published: 1993-11-20

 Avis juridique important|21993D1120(01)Decision No 1/93 of the EEC-Turkey Association Council of 8 November 1993 amending Decision No 5/72 on methods of administrative cooperation for the implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement Official Journal L 285 , 20/11/1993 P. 0034 - 0035DECISION No 1/93 OF THE EEC-TURKEY ASSOCIATION COUNCIL of 8 November 1993 amending Decision No 5/72 on methods of administrative cooperation for the implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement (93/599/EC)THE ASSOCIATION COUNCIL, Having regard to the Agreement establishing an Association between the European Economic Community and Turkey and in particular to Article 4 of the Additional Protocol, Having regard to Decision No 5/72 of the Association Council on methods of administrative cooperation for the implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement (1), Whereas, the issue of duplicate ATR 1 and ATR 3 forms should be allowed in certain cases; Whereas there is no need to produce a movement certificate ATR 1 or ATR 3 in respect of dutiable objects accompanying travellers or forming part of their luggage, provided they are not objects intended for commercial purposes and their overall value does not exceed a certain ceiling; Whereas this ceiling was last amended by Decision No 1/83; whereas a new amount should be set so as to adapt it to the current international monetary situation and to bring it into line with the amount specified in the Mediterranean Agreements; Whereas the provisions of Article 9 and Article 10 (a) of Decision No 5/72 should be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 The following paragraph shall be added to Article 9 of Decision No 5/72: 'In the event of the theft, loss or destruction of a certificate ATR 1 and ATR 3, the exporter may apply to the appropriate governmental authority which issued it for a duplicate to be made on the basis of the export documents in their possession. The duplicate ATR 1 or ATR 3 form issued in this way must be endorsed in box 12, with one of the following words: "Duplicata" or "Duplicate" together with the date of issue and serial number of the original certificate.` Article 2 In Article 10 (a) of Decision No 5/72 the amount 'ECU 325` shall be replaced by 'ECU 600`. Article 3 This Decision shall enter into force on 1 January 1994. Done at Brussels, 8 November 1993. For the Association Council The President W. CLAES